Citation Nr: 1515376	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-17 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for depressive disorder secondary to service connected tinnitus.


REPRESENTATION

Veteran represented by:	Eric A. Gang, Esq.


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2012 by the Department of Veterans Affairs (VA), Regional Office (RO), in Des Moines, Iowa, which denied the Veteran's service connection claim.

The Board notes that, in addition to the paper claims file, there are paperless, electronic records associated with the Veteran's claim (Virtual VA and Veterans Benefits Management System (VBMS)).  Virtual VA contains VA treatment records and other duplicative or non-relevant documents with respect to this appeal.  VBMS contains non-relevant documents with respect to this appeal.  


FINDINGS OF FACT

1.  The Veteran has been granted service connection for tinnitus.

2.  The Veteran has been diagnosed with depressive disorder.

3.  Resolving reasonable doubt in favor of the Veteran, the Veteran's diagnosed depressive disorder was caused by his service-connected tinnitus.


CONCLUSION OF LAW

The criteria for service connection for depressive disorder secondary to service-connected tinnitus are met.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  However, as the Board's decision to grant service connection for depressive disorder is completely favorable, no further action is required in order to comply with the VCAA.

II.  Analysis

The Veteran contends that depressive disorder is secondary to his service connected tinnitus.  According to the Veteran, his tinnitus symptoms cause him to get depressed. 

Service connection may be established for any disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to a disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection is also warranted when a disability is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Initially, the Board notes that the first and second elements of a secondary service connection claim are established by the record evidence.  First, the existence of the Veteran's current disorder is shown by the July 2012 VA examiner's diagnosis of depressive disorder.  Second, the Veteran has a service-connected disability as he is service-connected for tinnitus.  See May 2011 Rating Decision.  Therefore, the only remaining inquiry is whether there is a nexus between the Veteran's depressive disorder and his service-connected tinnitus. 

As noted above, a July 2012 VA mental disorders examination revealed that the Veteran has a diagnosis of depressive disorder.  The examiner noted the Veteran's statement that while in service, he had suicidal thoughts due to his tinnitus but that his service treatment records were silent to both tinnitus and depression.  The VA examiner opined that the Veteran's depressive disorder was less likely than not proximately due to or the result of the Veteran's service-connected tinnitus because the examiner did not find credible the Veteran's "very recently brought up" subject of his tinnitus making him depressed.

In November 2014, a private psychiatrist, Dr. A. I., opined that there was at least a 50 percent probability that the Veteran's depressive disorder was the result of his tinnitus.  Dr. A. I. explained the neurological nature of both depressive disorder and tinnitus.  He cited to neuroimaging studies that showed neural circuits were activated in both patients with depressive disorder and tinnitus.  See Derthold Langguth et. al., Tinnitus and Depression, World Journal of Biological Psychiatry, 12: 489-500 (2011).  Dr. A. I. accepted the Veteran's account of experiencing suicidal ideations while in-service due to his tinnitus.  Dr. A. I. noted that the Veteran had reported to his VA clinicians that his tinnitus was making him depressed.  See September 2012 VA treatment report of Dr. V. L. S.  Moreover, Dr. A. I. found consistent the Veteran's account of experiencing suicidal ideations while in-service due to his tinnitus and his complaints to VA clinicians that his tinnitus was making him depressed.  As a result, Dr. A. I. concluded there was at least a 50 percent probability that the Veteran's depressive disorder was caused by his service connected tinnitus. 

Both the VA examiner and Dr. A. I. are trained medical professionals with expertise in diagnosing mental disorders.  Both of their medical opinions on the Veteran's depressive disorder are competent and credible.  The board gives Dr. A. I.'s medical opinion greater probative weight as it explains a medically sound connection between depression and tinnitus and is based on the Veteran's consistent complaints over time different treating clinicians.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Furthermore, applying the benefit of the doubt doctrine in the Veteran's favor, the Board finds the record evidence shows the existence of a nexus between the Veteran's current disability and his service-connected disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.400; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the third and final element is met.  Wallin, 11 Vet. App. 509.

The Board finds that the Veteran has met all three elements to show entitlement to service connection for depressive disorder as secondary to his service connected tinnitus.  38 C.F.R. § 3.310(a).  Accordingly, service connection is warranted.


ORDER

Entitlement to service connection for depressive disorder secondary to service connected tinnitus is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


